Citation Nr: 0601250	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by blood in urine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO rating decision which denied 
service connection for blood in urine.  In September 2005 the 
veteran testified at a hearing conducted via videoconference 
before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was involved in a motor vehicle 
accident during service in which his lower abdomen hit the 
steering wheel, and that this injury caused him to have blood 
in the urine.  He contends that he was notified after his 
separation examination that he had blood in his urine, and 
that since that time he has continued to have blood in his 
urine.  

After a careful review of the claims folder, including the 
veteran's testimony in September 2005, the Board finds that 
further development is necessary.  Service medical records 
confirm the presence of blood in his urine in February and 
April 1970.  Indeed, a February 1970 entry reflects that the 
veteran had persistent hematuria.  

The veteran has testified that he has had recurrent blood in 
the urine since his separation from service.  Of record are 
treatment records from the Huntington VA Medical Center 
(VAMC) that show that from 2001 through 2003 the veteran 
underwent treatment and testing related to his reported 
painless recurrent hematuria.  Both private and VA laboratory 
reports, dated from 2002 to 2003, confirm the presence of 
blood in the urine (hematuria).  VA physicians opined that 
the veteran's recurrent hematuria was related to his renal 
cysts, but conducted additional testing to rule out other 
etiologies.  

The veteran reported in an Authorization for Release of 
Information (VA Form 21-4142) that he received treatment at 
the Huntington VAMC from 1998 to the present.  Thus, pursuant 
to VA's duty to assist the veteran, complete and current 
treatment records, relevant to the issue on appeal, should be 
obtained from the Huntington VAMC, including from 1998 to 
2000 and from 2003 to the present.  38 U.S.C.A. § 
5103A(a),(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2005).

Additionally, the veteran contends that subsequent to service 
he went to work for Kentucky Carbon for close to 20 years and 
that an employment physical conducted during this time showed 
blood in his urine.  He also claims that he worked for "Old 
Ben" and that during that time blood was also found in his 
urine.  Pursuant to VA's duty to assist the veteran, an 
attempt should be made to obtain any employment medical 
records for the veteran that might show that he had blood in 
his urine.  38 U.S.C.A. § 5103A(a),(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2005).

Additionally, because of the finding of blood in the urine 
during service, the veteran's report of continuity of 
symptoms (blood in urine) after service, and the current VA 
treatment records which confirm findings of blood in the 
urine, the Board finds that, pursuant to VA's duty to assist 
the veteran, a VA examination is necessary to decide the 
claim.  In the VA examination report, the examiner should 
offer an opinion as to the probable etiology of any blood in 
the urine as well as an opinion as to the likelihood that any 
disability due to blood in the urine found to be present is 
related to or had its onset during service.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In view of the above, this matter is REMANDED to the AMC for 
the following actions:

1.  Obtain complete and current treatment 
records for the veteran from the 
Huntington VAMC, related to any report 
of, finding of, or treatment for blood in 
the urine (hematuria), including from 
1998 to 2000 and from 2003 to the 
present.

2.  With any assistance needed from the 
veteran, attempt to obtain the veteran's 
employment medical records from Kentucky 
Carbon and Old Ben, related to any report 
of or finding of blood in the urine 
(hematuria).  

3.  After the foregoing has been 
completed, schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any disability 
manifested by blood in the urine found to 
be present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing or laboratory work 
should be accomplished.  The examiner 
should opine as to the probable etiology 
of blood in the urine.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that the veteran's blood in the urine 
(any disability therefrom) is either 
related to service or had its onset 
during his period of military service.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  After undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the agency of original 
jurisdiction should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), containing 
notice of all relevant actions taken on 
the claim, including the applicable legal 
authority, and afforded a reasonable 
period of time within which to respond 
thereto - before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


